19 F.3d 24
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Terry T. BARRETT, Appellant.
No. 93-2854.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 15, 1994.Filed:  February 25, 1994.

Before BOWMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Terry T. Barrett was convicted of possession with intent to distribute cocaine base and use of a firearm during and in relation to a drug-trafficking crime.  During the trial, the government introduced evidence in its case-in-chief of prior drug-trafficking acts committed by Barrett.  This evidence was offered and admitted pursuant to Rule 404(b) of the Federal Rules of Evidence to show Barrett's knowledge and intent to commit the charged drug-trafficking offense.  Barrett appealed his conviction, arguing that the admission of this evidence was reversible error.


2
Having carefully considered the matter, we conclude that the evidence was properly admitted and that Barrett's conviction must be affirmed.


3
As an opinion would lack precedential value, the judgment of the district is affirmed without further opinion.  See 8th Cir.  R. 47B.